DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 8, 10-11, 13-25 are currently pending, with claims 11, 13-20 being previously withdrawn. Claims 1-4, 8, 10, and 21-25 are considered below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0222579 to Simon (“Simon”) in view of U.S. Publication No. 2011/0121128 to Balkus, Jr. (“Balkus”).
Regarding claim 1, Simon teaches a rotorcraft (¶ [0122]), comprising: a propulsion system including a prime mover (70) and a drive shaft (31) coupled to the prime mover, the drive shaft including a coupling (31a) separating the drive shaft into an input shaft (portion of shaft see also ¶¶ [0124]-[0128]) and an output shaft (portion of shaft (31) shown to the right of 31c in FIG. 9; see also ¶¶ [0124]-[0128]), the coupling operable between an engaged position rotationally coupling the input shaft and the output shaft and a disengaged position rotationally disengaging the output shaft from the input shaft (¶¶ [00124]-[0128], FIG. 9); a main rotor (20,21) coupled to the prime mover (¶ [0123]); a secondary rotor (3) attached to the output shaft (¶¶ [0124]-[0128], FIG. 9); and a motor (30) coupled to the output shaft (¶¶ [00124]-[0128], FIG. 9); and a clutch (31a) connecting the belt to the motor, the clutch connecting the belt to the motor, the clutch configured to disengage the motor from the belt when a threshold rotation speed of the output shaft is exceeded (¶¶ [0124]-[0128]).
Simon appears to teach the motor (30) is coupled to the output shaft by a belt (30c) to rotate the output shaft and the secondary rotor when the coupling is in the disengaged position, but it does not explicitly teach this limitation. 
Simon, however, teaches an assembly for the shaft (71) coupled to primary rotor (20, 21), which is similar to the assembly for the shaft (31) coupled to the secondary rotor (3). Specifically, Simon teaches coupling (71a) that separates the shaft (71) into an input shaft and an output shaft, similar to coupling (30a) that separates the shaft (31) into an input shaft and a output shaft. Simon also teaches that prior to engaging the output shaft with the input shaft, the output shaft is rotationally moved by a belt (73c) driven by motor (73), wherein the motor (73) is coupled to the output shaft by belt (73c) to rotate the output shaft and the secondary rotor when the coupling is in the disengaged position (FIG. 9; ¶ [0123]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rotorcraft of Simon such that the motor is coupled to the output shaft by a belt to rotate the output shaft and the secondary rotor when the coupling is in the disengaged position 
Simon does not explicitly teach wherein the coupling is a splined or gear- toothed coupling that moves laterally between the engaged position and the disengaged position.
Balkus teaches wherein the coupling (50) is a splined or gear-toothed coupling that moves laterally between the engaged position and the disengaged position (FIG. 3; ¶¶ [0027]-[0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rotorcraft of Simon such that the coupling is a splined or gear-toothed coupling that moves laterally between the engaged position and the disengaged position, as taught by Simon, in order to more effectively control disengagement of the input shaft from the output shaft. 
Regarding claim 2, the combination of Simon and Balkus teaches wherein the prime mover is an engine (Simon at 70, ¶ [0123]). 
Regarding claim 3, the combination of Simon and Balkus teaches wherein the motor is a hydraulic motor (Balkus at 68, ¶ [0029]).
Regarding claim 4, the combination of Simon and Balkus teaches wherein the motor is a electric motor (Balkus at 68, ¶ [0030]; see also Simon at ¶¶ [0123]-[0124]).
Regarding claim 10, the combination of Simon and Balkus teaches wherein the prime mover is an engine (Balkus at ¶ [0022]); the motor is an electric motor (Balkus at ¶ [0030]; see also Simon at ¶¶ [0123]-[0124]); and the electric motor is coupled to a battery (Balkus at ¶ [0030]).
Regarding claim 21, the combination of Simon and Balkus teaches wherein the prime mover is an engine (Balkus at 31, ¶ [0022]), and the motor is a hydraulic motor (Balkus at 68, ¶ [0029]).
Regarding claim 22, the combination of Simon and Balkus teaches wherein the secondary rotor is an anti-torque rotor (Balkus at 34, FIG. 1).
Regarding claim 23, the combination of Simon and Balkus teaches wherein the prime mover is an engine (Balkus at 31, ¶ [0022]).
Regarding claim 24, the combination of Simon and Balkus teaches wherein the motor is a hydraulic motor (Balkus at 68, ¶ [0029]).
Regarding claim 25, the combination of Simon and Balkus teaches wherein the motor is a electric motor (Balkus at 68, ¶ [0030]; see also Simon at ¶¶ [0123]-[0124]).
Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of Balkus as applied to claim 1 above, and in further view of U.S. Publication No. 20130264412 to Dyrla (“Dyrla”).
Regarding claim 8, the combination of Simon and Balkus teaches each and every element of claim 1 as discussed above, and Simon teaches wherein the prime mover (70) is an engine (¶ [0123]); and the motor (73) is an electric motor (¶ [0123]); but the combination of Simon and Balkus does not explicitly teach the electric motor is coupled to a generator driven by the engine.
Dyrla teaches a rotorcraft, wherein the prime mover (4) is an engine (¶ [0095]); the motor (9) is an electric motor (¶ [0102]); and the electric motor is coupled to a generator driven by the engine (¶ [0103]-[0105]).
.
Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive and/or are moot in light of the new grounds for rejection. 
Applicant’s arguments are directed to the previous rejections of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Simon, as well as being anticipated by Balkus. In light of the claim amendments filed December 22, 2021, claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of Balkus. As discussed above, the combination of Simon and Balkus teaches each and every element of amended claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/Nicholas McFall/Primary Examiner, Art Unit 3644